Title: From Thomas Jefferson to James Lyle, 12 November 1795
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Nov. 12. 95.

I am this moment favored with yours of the 3 inst. My memory (as far as it can be trusted) assures me I never had a transaction of any kind with any body of the name of Coleman in my life. I have moreover searched my memorandum books which have been kept with exactness and are alphabeted. I do not find such a name on them for 22. years  back, which is as far as I have examined them. I suspect the bond you speak of must have been from Mr. Skipwith and Mr. Eppes; or else that it is some affair of Mr. Skipwith’s in which I may have been security, tho’ I recollect none such, nor have any conception what it can have been. If my name be really to any such paper I shall be obliged to Mr. Coleman for an explanation of the time, subject &c., and certainly whatever is incumbent on me shall be done without difficulty.
I hope you have received by post the order for the money Mr. Kinsolving paid me. I am with great esteem Dear Sir Your friend & servt.

Th: Jefferson

